Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 22, 2018

                                           No. 04-17-00731-CV

                                     IN RE Sam LAJZEROWICZ

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       On March 20, 2018, relator filed a Motion for En Banc Reconsideration of Denial of
Reconsideration (Rehearing) of Supplemented Petition for Writ of Mandamus. After considering
the motion, relator’s motion is hereby DENIED.


                                                           _________________________________
                                                           Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2018.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




1
 This proceeding arises out of Cause No. 2015-CI-20292, styled Sam Lajzerowicz v. Estelita O’Campo Lajzerowicz,
pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.